Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
I. The application has been amended as follows:
– MASTER BOOT RECORD (MBR)/GLOBAL UNIQUE IDENTIFER (GUID) PARITION TABLE (GPT) HYBRID DISK THAT INCLUDES GPT BOOTSTRAP CODE -- 

II.	ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “… a booting disk supporting a file storage function, the booting disk comprising a master boot record (MBR) stored in a first region and a globally unique identifier (GUID) partition 5table (GPT) stored in a second region,  wherein the booting disk has a hybrid MBR partition structure in which an MBR partition used by the MBR and a GPT partition used by the GPT are mixed, wherein the GPT partition includes an operating system (OS) partition configured to store an OS and a GPT storage partition configured to store data, 10the MBR partition includes a GPT protective partition configured to protect the GPT partition and an MBR storage partition configured to store data, and a 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
The sited prior art from the IDS includes Larvoire (US 6,978,363) that teaches a boot program from a MBR+GPT hybrid disk that includes GPT boot program (Figs. 3-5). Hobson (US 2006/0020780) teaches an UEFI boot mode wherein the server loads a portion of a legacy BIOS compatibility support module (Fig.4) 
The currently sited prior art includes Tsuji (US 10,193,693) teaches a boot mode for booting an OS initialized by MBR or a second mode for booting an operating system from a storage device initialized by a GUID GPT (Fig. 4, col. 4, lines 11-45, col. 7, lines 34-50). Murphy (US 10,528,116) teaches a MBR for a partition ID corresponding to the hibernation partition wherein the hibernation partition by determining the logical block addresses (LBA) range for the hibernation partition (Figs. 1, 3, 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
January 1, 2022